Memorandum: We hold that the Supreme Court has jurisdiction of the subject matter of the action and that the complaint is sufficient as a pleading to state a cause of action. All concur. (Appeal from an order denying defendant’s motion to dismiss plaintiff’s complaint in an action to restrain defendant from attempting to collect an alleged additional assessment of income tax from plaintiff for the year 1946.) Present — Taylor, P. J., McCurn, Kimball, Piper and Wheeler, JJ. [199 Misc. 349.] [See post, p. 975.]